
	

113 S349 RS: Wood-Pawcatuck Watershed Protection Act
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 114
		113th CONGRESS
		1st Session
		S. 349
		[Report No. 113–60]
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Reed (for himself,
			 Mr. Blumenthal, Mr. Whitehouse, and Mr.
			 Murphy) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 27, 2013
			Reported by Mr. Wyden,
			 without amendment
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate a
		  segment of the Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers in the
		  States of Connecticut and Rhode Island for study for potential addition to the
		  National Wild and Scenic Rivers System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wood-Pawcatuck Watershed Protection
			 Act.
		2.Beaver, Chipuxet,
			 Queen, Wood, and Pawcatuck Rivers Study
			(a)Designation for
			 studySection 5(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end
			 the following:
				
					(141)Beaver,
				Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and
				ConnecticutThe following
				segments:
						(A)The approximately 10-mile segment of the
				Beaver River from the headwaters in Exeter, Rhode Island, to the confluence
				with the Pawcatuck River.
						(B)The approximately 5-mile segment of the
				Chipuxet River from Hundred Acre Pond to the outlet into Worden Pond.
						(C)The approximately 10-mile segment of the
				upper Queen River from the headwaters to the Usquepaugh Dam in South Kingstown,
				Rhode Island, including all tributaries of the upper Queen River.
						(D)The approximately 5-mile segment of the
				lower Queen (Usquepaugh) River from the Usquepaugh Dam to the confluence with
				the Pawcatuck River.
						(E)The approximately 11-mile segment of the
				upper Wood River from the headwaters to Skunk Hill Road in Richmond and
				Hopkinton, Rhode Island, including all tributaries of the upper Wood
				River.
						(F)The approximately 10-mile segment of the
				lower Wood River from Skunk Hill Road to the confluence with the Pawcatuck
				River.
						(G)The approximately 28-mile segment of the
				Pawcatuck River from Worden Pond to Nooseneck Hill Road (Rhode Island Rte 3) in
				Hopkinton and Westerly, Rhode Island.
						(H)The approximately 7-mile segment of the
				lower Pawcatuck River from Nooseneck Hill Road to Pawcatuck Rock, Stonington,
				Connecticut, and Westerly, Rhode
				Island.
						.
			(b)Study and
			 reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1276(b)) is amended by adding at the end the following:
				
					(20)Beaver,
				Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and
				ConnecticutNot later than 3
				years after the date on which funds are made available to carry out this
				paragraph, the Secretary of the Interior shall—
						(A)complete the study
				of the Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and
				Connecticut, described in subsection (a)(141); and
						(B)submit to the
				appropriate committees of Congress a report that describes the results of the
				study.
						.
			
	
		June 27, 2013
		Reported without amendment
	
